UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 86-0879433 (State of incorporation or organization) (I.R.S. Employer Identification No.) 324 Datura Street Suite 114 West Palm Beach, FL 33401 (Address of principal executive offices) (Zip Code) Securities to be registered to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.001 per share NYSE Amex LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act registration statement file number to which this form relates:333-171461 Securities to be registered pursuant to Section 12(g) of the Act: (Title of class) (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. Quepasa Corporation hereby incorporates by reference herein the description of its common stock, par value $0.001 per share appearing under the caption “Description of Securities” contained in (i) the Registration Statement on Form S-1 (File No. 333-171461), as filed with the Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of 1933 (the “Securities Act”) on December 29, 2010, as may be subsequently amended and (ii) the related final form of the prospectus filed with the SEC on January6, 2011pursuant to Rule 424(b) under the Securities Act. Item 2.Exhibits. The registrant hereby incorporates by reference herein the following exhibits: IncorporatedbyReference Exhibit No. ExhibitDescription Form Date Number Certificate of Restated Articles of Incorporation 10-QSB 8/15/07 Certificate of Amendment – Officer Liability Protection 10-Q 8/9/10 Certificate of Designation 10-Q 7/25/08 Amended and Restated Bylaws 8-K 7/3/07 Amendment to Amended and Restated Bylaws 8-K 5/14/10 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. QUEPASA CORPORATION Date:January 19, 2011 By: /s/ Michael Matte Name: Michael Matte Title: Chief Financial Officer 3 Exhibit Index IncorporatedbyReference Filedor Furnished Exhibit No. ExhibitDescription Form Date Number Herewith Certificate of Restated Articles of Incorporation 10-QSB 8/15/07 Certificate of Amendment – Officer Liability Protection 10-Q 8/9/10 Certificate of Designation 10-Q 7/25/08 Amended and Restated Bylaws 8-K 7/3/07 Amendment to Amended and Restated Bylaws 8-K 5/14/10 4
